Citation Nr: 1642838	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  11-03 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for left shoulder supraspinatus tendinosis, status post-surgery, prior to October 1, 2012, and in excess of 20 percent thereafter.  

2.  Entitlement to an initial disability rating in excess of 10 percent for right shoulder degenerative joint disease (DJD), status post-surgery.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2002 to May 2007.  

These matters come before the Board of Veterans' Appeals (Board) from a July 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified before the undersigned Acting Veterans Law Judge at a September 2013 videoconference hearing, and a transcript of the hearing has been associated with the claims file.  

These matters were previously remanded by the Board in April 2014.  As discussed below, the Board finds there has been substantial compliance with prior remand directives, such that an additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand is not required under Stegall where there was substantial compliance with remand directives).  

The issue of entitlement to dependency benefits has been raised by the record in an October 2014 VA Form 21-686c, Declaration of Status of Dependents, but the issue has not been subsequently adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  




FINDINGS OF FACT

1.  Prior to October 1, 2012, the Veteran's left shoulder supraspinatus tendinosis, status post-surgery, resulted in no worse than pain, noncompensable limitation of motion, and recurrent dislocation of the scapulohumeral joint without guarding, and without ankylosis of scapulohumeral articulation or impairment of the clavicle or scapula.  

2.  From October 1, 2012, the Veteran's left shoulder supraspinatus tendinosis, status post-surgery, resulted in no worse than pain, noncompensable limitation of motion, and recurrent dislocation of the scapulohumeral joint with guarding of movement only at shoulder level, and without ankylosis of scapulohumeral articulation or impairment of the clavicle or scapula.  

3.  For the entire period on appeal, the Veteran's right shoulder DJD, status post-surgery, resulted in no worse than pain, noncompensable limitation of motion, and recurrent dislocation of the scapulohumeral joint without guarding, and without ankylosis of scapulohumeral articulation or impairment of the clavicle or scapula.  

4.  For the entire period on appeal, the Veteran's service-connected bilateral shoulder scars have not resulted in pain, instability, an area of at least 39 square centimeters, or other disabling effect or functional impairment.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for left shoulder supraspinatus tendinosis, status post-surgery, prior to October 1, 2012, and in excess of 20 percent thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5202 (2015).  

2.  The criteria for an initial disability rating in excess of 10 percent for right shoulder degenerative joint disease (DJD), status post-surgery, have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5202 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The Veteran's initial rating claims on appeal arise from his disagreement with the initial disability ratings assigned following the grants of service connection.  Once an underlying claim, such as service connection, is granted, the claim is substantiated; therefore, additional notice is not required and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Therefore, no further notice regarding his initial rating claims is required.  

Regarding the duty to assist, the RO has obtained and associated with the claims file the Veteran's VA treatment records, including VA examination reports, and lay statements.  To the extent that the Veteran reported relevant private treatment at the September 2013 Board videoconference hearing, the Board notes that the record was held open to allow for the submission of such evidence; however, the Veteran did not thereafter submit the evidence referred to or authorize VA to obtain such records on his behalf.  The duty to assist is not always a one-way street; if a veteran wishes help, he or she cannot passively wait for it in those circumstances where he or she may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, a remand to obtain any outstanding private treatment records is not required, as this would only serve to further delay adjudication of the Veteran's claims on appeal.  See generally Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The Veteran was provided with relevant VA examinations in June 2008, September 2010, October 2012, and July 2014.  The July 2014 VA examination was provided as directed within the April 2014 Board remand, after which the RO also obtained additional VA treatment records.  The VA examination reports include all relevant findings and medical opinions needed to evaluate the Veteran's initial rating claims on appeal.  The VA examiners considered pertinent evidence of record, including the Veteran's medical history, interviewed the Veteran, and conducted thorough clinical examinations.  The examination reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiners offered the necessary findings to apply the rating criteria.  For these reasons, the Board finds that the VA examinations and opinions of record are adequate for deciding the Veteran's claims on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the prior medical history and examinations, and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  Additionally, there is no objective evidence indicating that there has been a material worsening in the severity of the Veteran's service-connected bilateral shoulder disabilities since he was last examined in June 2014.  38 C.F.R. § 3.327(a) (2015).  

VA's duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); see also VAOPGCPREC 11-95.  Moreover, given the development discussed above, the Board finds there has been substantial compliance with prior Board remand directives, such that further remand is not required.  See Stegall, 11 Vet. App. 268; see also Dyment, 13 Vet. App. 141.  

Neither the Veteran nor his representative has identified any additional evidence relevant to the claims on appeal which has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran and the Board will proceed with its adjudication.  

II.  Initial Ratings - Bilateral Shoulders  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015).  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2015).  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See id.  Concerning initial disability ratings, VA must consider the severity of disability for which the veteran is eligible for service connection starting on the date the application was filed.  See id. ; cf. Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  Herein, the Board has considered the appropriateness of any assigned rating periods, as well as whether any additional staged rating periods are warranted.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided.  38 C.F.R. § 4.14 (2015).  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Id.  

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2015).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2015).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2015).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful motion is an important factor of joint disability which is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).  However, the evaluation of painful motion as limited motion only applies when the limitation of motion is noncompensable under the applicable diagnostic code.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the shoulder is considered one major joint.  38 C.F.R. § 4.45.  

The Veteran's left shoulder supraspinatus tendinosis, status post-surgery, is currently rated as 10 percent disabling prior to October 1, 2012, and in excess of 20 percent thereafter, under DC 5010-5202, regarding traumatic arthritis rated as impairment of the humerus.  See 38 C.F.R. § 4.71a, DCs 5010, 5202 (2015).  Similarly, the Veteran's right shoulder degenerative joint disease (DJD), status post-surgery, is currently rated as 10 percent disabling under DC 5010-5202, regarding traumatic arthritis rated as impairment of the humerus.  Id.  

Degenerative and/or traumatic arthritis as shown by X-ray studies are rated based on limitation of motion of the affected joint.  38 C.F.R. § 4.71a, DCs 5003, 5010 (2015).  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  Id, DC 5003.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  Id.  The above ratings are to be combined, not added under DC 5003.  Id, Note 1.  

Handedness, for the purpose of a dominant (major) or non-dominant (minor) rating will be determined by the evidence of record, or by testing on VA examination; moreover, only one hand shall be considered dominant.  38 C.F.R. § 4.69 (2015).  

In particular, disabilities of the shoulder and arm are to be rated under DCs 5200-5203.  See 38 C.F.R. § 4.71a, DCs 5200-03 (2015).  Normal ranges of upper extremity motion are defined by VA regulation as follows: forward elevation (flexion) from zero to 180 degrees; abduction from zero to 180 degrees; and internal and external rotation to 90 degrees.; additionally, lifting the arm to shoulder level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71a, Plate I.  

DC 5200 provides rating criteria for ankylosis of scapulohumeral articulation, where the scapula and humerus move as one piece.  See id., DC 5200.  The relevant criteria indicate that favorable ankylosis is abduction to 60 degrees; while unfavorable ankylosis is abduction limited to 25 degrees.  Id.  A 20 percent disability rating is warranted for favorable ankylosis (abduction to 60 degrees) of the minor (non-dominant) side, where the mouth and head can be reached; while a 30 percent disability rating is warranted for such impairment of the major (dominant) side.  Id.  A 30 percent disability rating is warranted for intermediate ankylosis, between favorable and unfavorable (25 degrees abduction), of the minor (non-dominant) side, while a 40 percent disability rating is warranted for such impairment of the major (dominant) side.  Id.  A maximum schedular 40 percent disability rating is warranted for unfavorable ankylosis of the non-dominant side, where abduction is limited to 25 degrees from the side, while a maximum schedular 50 percent disability rating is warranted for such impairment of the major (dominant) side.  Id.  

Pursuant to DC 5201, limitation of motion of the arm at shoulder level warrants a 20 percent disability rating for both major and minor sides.  Id., DC 5201.  A 30 percent disability rating is warranted for limitation of the motion of the arm midway between the side and shoulder level on the major side, while such impairment of the minor side warrants a 20 percent disability rating.  Id.  A maximum schedular 40 percent disability rating is warranted for limitation of motion of the arm to 25 degrees from the side on the major side, which such impairment on the minor side warrants a 30 percent disability rating.  Id.  

Pursuant to DC 5202, a 20 percent disability rating is warranted for moderate deformity due to malunion of the humerus on the minor and major sides.  Id., DC 5202.  A 20 percent disability rating is warranted for marked deformity on the minor side, while a 30 percent disability is warranted for such impairment on the major side.  Id.  A 20 percent disability rating is warranted for infrequent episodes of recurrent dislocation of the humerus at the scapulohumeral joint, and guarding of movement only at shoulder level on the major and minor sides.  Id.  A 20 percent disability rating is warranted for frequent episodes of recurrent dislocation of the humerus at the scapulohumeral joint, and guarding of all arm movements on the minor side, while a 30 percent disability is warranted for such impairment on the major side.  Id.  A 40 percent disability rating is warranted for fibrous union of the humerus on the minor side, while a 50 percent disability rating is warranted for such impairment on the major side.  Id.  A 50 percent disability rating is warranted for nonunion of the humerus (false flail joint) on the minor side, while a 60 percent disability rating is warranted for such impairment on the major side.  Id.  A maximum 70 percent disability rating is warranted for loss of head of humerus (flail shoulder), while a maximum 80 percent disability rating is warranted for such impairment on the major side.  Id.  

Turning to the evidence of record during the appeal period, the Veteran initially failed to appear at a September 2007 VA general medical examination.  Thereafter, he was first afforded a VA joints examination in June 2008.  At that time, he reported trauma to his shoulders while on active service, with subsequent injury and corrective surgeries.  He reported current symptoms including pain, stiffness, weakness, occasional swelling, heat, and redness of his shoulder, with daily weakness and pain, and some associated locking of his shoulders, without fatigability or lack of endurance secondary to this problem.  He denied current prescription medication but reported using stretching, icing, and heat to alleviate pain and stiffness on both of his shoulders.  He reported mild to moderate severity lasting two to six hours resolved with stretching.  He also noted that sleeping positions and weather also affected his shoulder stiffness, pain, and swelling.  He denied additional problems associated with his shoulders other than daily pain and stiffness which was progressively worse.  He denied current periods of hospitalization, ER visits, or related work absences secondary to his shoulder problems.  He reported occasional episodes of locking, but denied episodes of giving way or weakness associated with his shoulders.  Upon physical examination, the Veteran was noted to be right hand dominant.  He displayed good supination and pronation of the forearms, with no difficulties, and good hand-to-mouth motion without any difficulties.  His shoulder forward flexion was to 180 degrees with mild pain and stiffness starting at 160 degrees.  Shoulder abduction was to 180 degrees with mild pain starting at 170 degrees.  Shoulder external rotation was to 90 degrees with mild pain starting at 80 degrees, and shoulder internal rotation was also to 90 degrees with mild pain starting at 75 degrees.  There was no additional loss of range of motion upon repetition, and no evidence of fatigability, lack of endurance, weakness, giving way, locking, active swelling, dislocation, or heat noted on both shoulders.  There was no acromioclavicular (AC) joint separation of either shoulder, with some crepitus noted upon range of motion.  

The examiner noted the Veteran's mild manifestation of pain and stiffness on his shoulders, and estimated that he would have mild functional loss limited to 160 degrees of forward flexion and mild physical impairment during flare-ups, with mild physical limitation that is mostly manifested by pain upon repetitive range of motion.  The examiner also documented the Veteran's four linear, nonkeloid, and nontender scars on the right shoulder, and three linear, nonkeloid, and nontender scars on the left shoulder.  

A diagnostic MRI of the right shoulder confirmed the diagnosis of supraspinatus fraying of the articular surface with partial tear of both shoulders and AC joint arthropathy with displacement of supraspinatus muscle of the left shoulder.  

In his June 2009 notice of disagreement (NOD), the Veteran reported that his shoulders had worsened since the June 2008 VA examination.  He stated that both shoulders had resulted in pain with range of motion, swelling, instability, and lack of coordination, and that with certain movements, his shoulders lost strength and became easily fatigued.  He noted that his shoulders often swell, ache, stiffen, and lock, which prohibit many activities.  

The Veteran was next afforded a VA orthopedic examination in September 2010.  He reported current symptoms including occasional pain and some limitation of motion, including locking episodes, more so on the left than the right.  

Upon physical examination of the shoulders, there was pain, stiffness, and decreased speed of joint motion, without deformity, giving way, instability, weakness, or incoordination.  There were no episodes of dislocation or subluxation, effusions, inflammation, or flare ups of joint disease, with weekly episodes of locking in the left shoulder and such episodes one to three times per month in the right shoulder.  There were no constitutional symptoms of arthritis or incapacitating episodes of arthritis, no functional limitations on standing or walking, and no assistive devices.  The examiner noted recurrent shoulder dislocations, without guarding of movement, and occasional locking in each shoulder.  Range of motion testing of the Veteran's shoulders revealed no objective evidence of pain upon active motion, bilateral flexion to 180 degrees, bilateral abduction to 180 degrees, bilateral internal rotation to 90 degrees, and bilateral external rotation to 90 degrees.  There was no additional loss of range of motion or objective evidence of pain upon repetition, and no joint ankylosis.  The Veteran remained currently employed as an air traffic controller, with no significant effects on the Veteran's occupation or daily activities.  The examiner also documented the Veteran's residual superficial, linear scars around the left and right shoulder joints, with the longest being 2 cm in length, without no resulting pain, skin breakdown, inflammation, edema, keloid formation, or other disabling effects.   

VA treatment records from May 2012 document the Veteran's ongoing complaints of intermittent bilateral shoulder pain.  

The Veteran was afforded an additional VA orthopedic examination in October 2012.  He reported crepitus at both shoulder joints, tenderness of the left shoulder, and flare ups including locking of the left shoulder once per week and stiffness of the right shoulder, with locking episodes three times per month.  Initial range of motion testing revealed right shoulder flexion to 170 degrees without objective evidence of painful motion, right shoulder abduction to 170 degrees with pain throughout.  Similarly, left shoulder flexion was to 125 degrees with pain at 110 degrees, and left shoulder abduction was to 135 degrees with pain at 125 degrees.  Upon repetition, right shoulder flexion and abduction were both to 170 degrees, left shoulder flexion was to 125 degrees, and left shoulder abduction was to 135 degrees.  The examiner noted functional loss and/or impairment including less movement than normal bilaterally, and weakened movement, excess fatigability, pain on movement, localized tenderness or pain on palpation, and guarding of the left shoulder.  Muscle strength was normal bilaterally, without ankylosis.  An empty-can test was positive bilaterally (which the examiner stated could indicate rotator cuff pathology, including supraspinatus tendinopathy or tear).  The Veteran also reported a history of mechanical symptoms bilaterally, including clicking, catching, etc., and a history of recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral) joint, with infrequent episodes on the right shoulder.  

The examiner also noted an AC joint condition on the left side, indicated by a positive cross-body adduction test.  Finally, the examiner stated that the Veteran's bilateral shoulder condition, diagnosed as mild supraspinatus tendinosis of the bilateral shoulders and right shoulder mild DJD, resulted in moderate impact in his ability to work in a physical job and mild impact in his ability to work in a sedentary job.  Additionally, the examiner noted the Veteran's multiple linear scars of both shoulders, none of which were painful and/or unstable.  The longest scar measured 7 cm, but none resulted in limitation of function, disfigurement, or functional impact on the Veteran's ability to work.  

Most recently, the Veteran was afforded a VA orthopedic examination in June 2014.  The examiner documented the Veteran's diagnosis of left shoulder supraspinatus tendinosis and right shoulder DJD.  The Veteran reported ongoing bilateral shoulder pain, with occasional partial dislocations.  Specifically, he noted daily pain with flare-ups of increased pain three times every two weeks, lasting approximately three hours.  He further reported bilateral shoulder weakness and instability, with 130 degrees of flexion and abduction range of motion and functional loss during a flare-up due to pain, weakness, fatigue, and incoordination.  He denied any related ER visits, or hospitalizations, with eight days of lost time at work.  The examiner documented the following initial range of motion measurements:  right shoulder flexion to 170 degrees with objective evidence of pain at the endpoint, right shoulder abduction to 180 degrees without objective evidence of pain, and left shoulder flexion and abduction to 175 degrees without objective evidence of pain.  Upon repetition, there was no additional loss in range of motion.  There was functional loss/impairment including less movement than normal bilaterally, without localized tenderness or pain on palpation or guarding.  Muscle strength was normal, without ankylosis.  There was a positive Hawkin's impingement test bilaterally, a positive empty-can test on the left, a positive external rotation/infraspinatus strength test on the left, a positive lift-off subscapularis test bilaterally, a positive Crank apprehension and relocation test bilaterally, and a positive cross-body adduction test on the right, with residuals of arthroscopic shoulder surgery including bilateral chronic shoulder pain, a history of mechanical symptoms bilaterally, and a history of infrequent recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral) joint bilaterally.  Other pertinent findings noted by the examiner included the Veteran's residual bilateral shoulder scars which were not painful and/or unstable, or covering a total area greater than 39 square cm, and no resulting functional impact on his ability to work.  

The examiner concluded that the physical exam and x-ray findings of bilateral mild degenerative changes, were not supportive of the symptoms that the Veteran reported.  Based on the objective evidence at hand, it was less likely than not that pain, weakness, fatigability, or incoordination could limit functional ability, with 130 degrees of flexion, and 130 degrees of abduction bilaterally, range of motion or functional loss in his bilateral shoulders during flare-ups, or when the joint was used repeatedly over a period of time; although he noted that the Veteran's shoulders were not examined during a flare-up or extended use episode, so a further opinion on the issue was not feasible without resorting to speculation.  

Based upon the relevant evidence of record, including as discussed above, the Board concludes that the preponderance of evidence weighs against the Veteran's claims of entitlement to an initial disability rating in excess of 10 percent for left shoulder supraspinatus tendinosis, status post-surgery, prior to October 1, 2012, and in excess of 20 percent thereafter, and an initial disability rating in excess of 10 percent for right shoulder DJD, status post-surgery.  

In order to warrant an initial disability rating in excess of 10 percent for his dominant right shoulder under DC 5202, the evidence of record would have to show that the Veteran's right shoulder disability resulted in at least moderate deformity due to malunion of the humerus, or infrequent episodes of recurrent dislocation of the humerus at the scapulohumeral joint and guarding of movement only at the shoulder level.  See 38 C.F.R. § 4.71a, DC 5202.  To warrant an initial disability rating in excess of 10 percent for his non-dominant left shoulder under DC 5202, the evidence of record would have to show that the Veteran's left shoulder disability resulted in at least moderate or marked deformity due to malunion of the humerus, infrequent episodes of recurrent dislocation of the humerus at the scapulohumeral joint and guarding of movement only at the shoulder level, or frequent episodes of recurrent dislocation of the humerus at the scapulohumeral joint and guarding of all arm movements.  Id.  Similarly, to warrant an increased disability rating in excess of 20 percent from October 1, 2012 for his non-dominant left shoulder under DC 5202, the evidence of record would have to show that the Veteran's left shoulder disability resulted in at least fibrous union of the humerus.  

Nevertheless, upon VA examination in June 2008, there was no dislocation or guarding noted in either shoulder.  Upon VA examination in September 2010, the examiner noted recurrent shoulder dislocations, without guarding of movement, in each shoulder.  Upon VA examination in October 2012, the Veteran reported a history of recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral) joint, with infrequent episodes on the right shoulder; however, the examiner noted functional loss and/or impairment including guarding of the left shoulder.  Most recently, upon VA examination in June 2014, the Veteran reported occasional partial dislocations, and the examiner documented a history of infrequent recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral) joint bilaterally; however, there was no noted guarding.  As such, the objective findings upon VA examinations throughout the appeal period do not lead to increased disability ratings in excess of those currently assigned.  

The Veteran is competent to describe his observable symptoms, including bilateral shoulder pain resulting in limitation of motion or guarding.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, to the extent that his reported symptoms are inconsistent with the objective medical evidence of record (as pointed out by the June 2014 VA examiner), such statements are afforded less probative value, as the Veteran does not possess the medical or orthopedic expertise to assess the severity of a complex musculoskeletal or orthopedic condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As such, the Board affords the most probative weight to the objective findings contained with the VA examination reports of record.  

The Board has also considered whether another potentially applicable diagnostic code would warrant an increased disability rating at any time during the period on appeal.  See Schafrath, 1 Vet. App. at 595.  Notably, the evidence of record does not document the required severity of limitation or motion, ankylosis of scapulohumeral articulation, fibrous union of the humerus, nonunion of the humerus (false flail joint), loss of head of humerus (flail shoulder), or impairment of the clavicle or scapula, including dislocation, nonunion, or malunion.  Therefore, consideration of DCs 5200, 5201, and 5203 does not lead to the desired increased ratings for any period on appeal.  See 38 C.F.R. § 4.71a, DCs 5200, 5201, 5203.  Additionally, the Board has considered whether the Veteran is entitled to increased disability ratings for his associated bilateral shoulder scars; however, the evidence of record, including several VA examinations as discussed above, does not document that his bilateral shoulder scars have resulted in pain, instability, an area of at least 39 square centimeters, or other disabling functional effects.  As such, increased disability ratings are also not warranted for his residual bilateral shoulder scars.  38 C.F.R. § 4.118, DCs 7800-05 (2015).  

In conclusion, the Board has carefully considered the lay and medical evidence of record, and finds that the preponderance of the evidence weighs against the Veteran's claims of entitlement to an initial disability rating in excess of 10 percent for left shoulder supraspinatus tendinosis, status post-surgery, prior to October 1, 2012, and in excess of 20 percent thereafter, and an initial disability rating in excess of 10 percent for right shoulder DJD, status post-surgery.  As such, there is no reasonable doubt to be resolved, and the claims must be denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III.  Extraschedular/TDIU Consideration

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1) (2014).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

In this case, the lay and medical evidence fails to show unique or unusual symptomatology regarding the Veteran's bilateral shoulder disabilities that would render the schedular criteria inadequate.  The Veteran's symptoms, as discussed above, are contemplated in the disability ratings assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he has merely disagreed with the assigned disability ratings for his level of impairment.  In other words, he did not have any symptoms from his service-connected shoulder disabilities that are unusual or different from those contemplated by the schedular criteria.  Nor has he alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's disabilities are considered by the schedular ratings assigned.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.  

Finally, a claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the Veteran or reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  While both the Veteran and VA examiners have documented at least some functional impact upon his ability to work due to his bilateral shoulder disabilities, there is no probative evidence that such disabilities completely preclude his ability to secure and follow a substantially gainful occupation.  As such, the Board finds that the issue of entitlement to a TDIU is not raised by the Veteran or the evidence of record.  Id.  


ORDER

An initial disability rating in excess of 10 percent for left shoulder supraspinatus tendinosis, status post-surgery, prior to October 1, 2012, and in excess of 20 percent thereafter, is denied.  

An initial disability rating in excess of 10 percent for right shoulder degenerative joint disease (DJD), status post-surgery, is denied.  



____________________________________________
T. D. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


